        Case 3:20-cr-01972-GPC Document 94 Filed 08/04/21 PageID.416 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 20CR1972-GPC

                                       Plaintiff,
                       vs.
                                                        JUDGMENT OF DISMISSAL
 Regis Riley,



                                    Defendant.

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
      Vacated, and

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

X     the jury has returned its verdict, finding the defendant not guilty;

X     of the offense(s) as charged in the Superseding Indictment:

      Cl: 21:952,960 - Importation of Heroin; Ct 2: 21:952,960 - Importation of
      Methamphetamine; Count 3: 21 :952,960 - Importation ofFentanyl

            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 8/4/2021

                                                    Hon. Gonzalo P. Curiei:
                                                    United States District Judge
